NOT RECOMMENDED FOR PUBLICATION
                               File Name: 20a0203n.06

                                        Case No. 19-3782

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                       FILED
                                                                                  Apr 10, 2020
                                                                             DEBORAH S. HUNT, Clerk
YING ZHENG,                                           )
                                                      )
       Petitioner,
                                                      )        ON PETITION FOR REVIEW
                                                      )        FROM THE UNITED STATES
       v.
                                                      )        BOARD OF IMMIGRATION
                                                      )        APPEALS
WILLIAM P. BARR, Attorney General,
                                                      )
       Respondent.                                    )                             OPINION



BEFORE:        COLE, Chief Judge; CLAY and NALBANDIAN, Circuit Judges

       COLE, Chief Judge. This is another of many cases our court has recently considered in

which a noncitizen of the United States seeks, based on the Supreme Court’s decision in Pereira

v. Sessions, 138 S. Ct. 2105 (2018), to vacate an order of the Board of Immigration of Appeals

denying her relief from removal. See, e.g., Calzadilla-Sanchez v. Barr, No. 18-3432, 2020 WL
730620, at *3 (6th Cir. Feb. 13, 2020); Garcia-Romo v. Barr, 940 F.3d 192, 196–97 (6th Cir.

2019); Gomez-Chavez v. Barr, 791 F. App’x 573, 580 (6th Cir. 2019).

       Petitioner Ying Zheng’s argument is as follows: Under our immigration statutes, a

nonpermanent resident must have “been physically present in the United States for a continuous

period of not less than 10 years immediately preceding” an application for cancellation of removal.

8 U.S.C. § 1229b (b)(1)(A). That period, per a statutory provision referred to as the “stop-time

rule,” concludes when the resident “is served a notice to appear under section 1229(a).” 8 U.S.C.
Case No. 19-3782, Zheng v. Barr


§ 1229b (d)(1). Under Pereira, “[a] putative notice to appear that fails to designate the specific

time or place of the noncitizen’s removal proceedings is not a ‘notice to appear under section

1229(a),’ and so does not trigger the stop-time rule.” Pereira, 138 S. Ct. at 2113–14. Zheng’s

notice to appear did not specify the time or place of her removal proceedings; instead, that

information was conveyed in a subsequent notice of hearing. So, the argument goes, the notice to

appear was defective under the statute such that the stop-time rule was never triggered.

         As the government correctly notes, and Zheng herself concedes, a published opinion of this

court that was issued while her petition was pending, Garcia-Romo v. Barr, disposes of her

argument. In Garcia-Romo, we held that the stop-time rule is triggered when the government

sends a noncitizen “all the required categories of information under § 1229(a)(1)(A)-(G) through

one or multiple written communications.” 940 F.3d at 201. Thus, upon receiving her notice of

hearing, Zheng received all of the information required by statute, and the stop-time rule was

triggered. Because we are bound to follow Garcia-Romo, we cannot afford Zheng the relief she

seeks.

         For these reasons, we deny Zheng’s petition for review.




                                                -2-